Melvin Mayfield, Judge, concurring. The parties in this case agree that the employee was injured on June 26, 1990; that he had a pre-existing disability or impairment at the time of the injury; and that the pre-existing disability or impairment when combined with the disability or impairment resulting from the injury of June 26, 1990, rendered the employee totally and permanently disabled. It was stipulated that the injured employee’s compensation rate for permanent total disability was $226.11 per week and $169.59 per week for permanent partial disability. The difference in this weekly rate is caused by the provision in Ark. Code Ann. § ll-9-501(d)(l) (1987) which provides that if an employee’s total disability rate for an injury would be $205.35 per week or greater, then the maximum permanent partial disability will be 75 percent of the total disability rate. Thus, 75 percent of $226.11 is $169.59. It was also stipulated that the employee’s injury of June 26, 1990, resulted in a 13 percent anatomical disability to the body as a whole. Therefore, under Ark. Code Ann. § ll-9-522(a) (1987), the 13 percent disability would be apportioned to the 450 weeks fixed by the statute as the value of the body as a whole, and the compensation for this permanent partial disability would be paid by the employer for 58.5 weeks. However, because the employee had a pre-existing disability or impairment which, when combined with the disability caused by the injury of June 26, 1990, produced a greater disability than would have resulted form the June 1990 injury alone, the Second Injury Fund is liable for all the disability in excess of the 13 percent anatomical disability caused by the June 1990 injury. But there is a question as to whether the employer at the time of the June 1990 injury should pay compensation for the 58.5 weeks at the $226.11 weekly rate or whether it should pay only $169.59 per week for that period with the Second Injury Fund paying the difference between that amount and the $226.11 to which the employee is entitled from and after his injury of June 26, 1990. I concur in the majority opinion in this case and write only to record my specific disagreement with any inference in the dissenting opinion that the vote of the majority to affirm the Commission was based solely upon our concern for the “solvency of the Second Injury Fund.” While that is not the issue in this case, and neither the Commission nor the majority opinion is grounded on that premise, the point is properly considered in construing the statutory liability of the Second Injury Fund. In the case of Second Injury Fund v. McCarver, 17 Ark. App. 101, 704 S.W.2d 639 (1986), this court pointed out that in Arkansas Worker’s Compensation Commission v. Sandy, 217 Ark. 821, 233 S.W.2d 382 (1950), the Arkansas Supreme Court said that the solvency of the Second Injury Fund requires that the statutory provisions concerning its liability be strictly complied with. We also pointed out that Ark. Stat. Ann. § 81-1348(a) (Supp. 1985), now Ark. Code Ann. § 11-9-301 (f) (Supp. 1995), provides that if after July 1, 1983, the balance in the Fund becomes insufficient to meet its obligations, payments shall be suspended until the Fund is able to meet those obligations and, in no event shall there be a reverter of responsibility to the employer or carrier. In Mid-State Construction Co. v. Second Injury Fund, 295 Ark. 1, 8, 746 S.W.2d 539, 543 (1988), the Arkansas Supreme Court pointed out that it had affirmed our McCarver case, which had explained the Sandy case, and our supreme court said, “we recognize that it has previously been emphasized that the Second Injury Fund is a limited and restricted fund and that the statute is to be strictly complied with, lest the Fund be exposed to liability in every workers’ compensation case.” I also point out that the Commission in the present case noted that we have said that the purpose of the Second Injury Fund is not to provide a “windfall” to those employers who hire handicapped people. See Second Injury Fund v. Coleman, 16 Ark. App. 188, 699 S.W.2d 401 (1985). The majority opinion in the present case very clearly and logically reaches a conclusion that affirms the Commission, and I agree with it. However, because of the continuous effort that is made to expose the Second Injury Fund to liability far beyond, in my opinion, its intended and beneficial purpose, I do not want the above points to be overlooked.